KENNON, Judge.
On.Motion to Dismiss Appeal
Plaintiff, appellee, has filed in this Court a motion to dismiss defendant’s appeal oni the ground that the appeál bond was not filed until February 7, 1950, “one day after-return date of the appeal.”
The minutes of court show that the appeal was made returnable “on or before-February 6, 1950.” The transcript was filed in this Court on February 8, 1950.'. Defendant in brief admits that the appeal bond was not filed until February 7, 1950, one-day after the return date, but asked that the motion to dismiss the appeal be denied in view of the three days of grace allowed appellant by law.
The following extract from the-case of McManemin v. Malone & Raynor,. 1 La.App. 458, shows that this Court has. passed adversely to appellee’s contention under facts similar to the case before us:.
“The appeal was made returnable March» 5, 1924; the bond was filed in the lower-court March 7, 1924; and the transcript was filed in this court March 8, 1924.
*919“Being within the three days of grace allowed by law after the return day, this •was in time.
“Bouligny v. White, 5 La.Ann. 31. Lo■pez v. Sahuque, 114 La. 1004,' 38 So. 810.”
The motion to dismiss the appeal is defied.